358 F.2d 311
Karl H. STELL(O), Appellant,v.AAA AUTO CLUB OF HARRISBURG, a Corporation, Judge W. C.Sheely, Esq., Gettysburg, Pa. (County Court), SpecialDistrict Attorney Daniel Teeter, Gettysburg, Adams CountySheriff Dawson Miller, Gettysburg, Pa., Adams County DeputySheriff, Guy Sanders, Gettysburg, John Doe No. 1,Pennsylvania State Trooper, Gettysburg, John Doe No. 2,Pennsylvania State Trooper, Gettysburg, John Doe No. 3,Pennsylvania State Trooper, Chambersburg.
No. 15472.
United States Court of Appeals Third Circuit.
Submitted March 11, 1966.Decided April 13, 1966.

Appeal from the United States District Court for the Middle District of Pennsylvania; Frederick V. Follmer, Judge.
Karl H. Stell(o), pro se.
Frank P. Lawley, Jr., Deputy Atty. Gen., Dept. of Justice, Harold R. Prowell, James K. Thomas, Richard Wickersham, Harrisburg, Pa., for appellees.
Before SMITH and FREEDMAN, Circuit Judges, and MILLER, District Judge.
PER CURIAM.


1
An examination of the record discloses that the order from which this appeal was taken is not appealable.  It further appears from the record that there may be a serious question of jurisdiction which should be inquired into by the court below.


2
The appeal will be dismissed.